Citation Nr: 1812361	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for a left shoulder scar.

3.  Entitlement to service connection for a left hand, middle finger disability.

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ) in July 2017.  A copy of the hearing transcript has been associated with the claims file.   

The Board notes that the Veteran's original claim was for service connection for anxiety, depression, and posttraumatic stress disorder.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence and Clemons, the Board has characterized the Veteran's claim broadly as entitlement to service connection for an acquired psychiatric disorder to include PTSD.

The issues of entitlement to service connection for a left hand middle finger disability, entitlement to service connection for a back disability, and entitlement to service connection for an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  At the July 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to hemorrhoids.

2.  At the July 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to a left shoulder scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for hemorrhoids have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a left shoulder scar have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5).  In July 2017, the Veteran and his representative clarified the issues at a pre hearing conference.  In the instant case, the Veteran and his representative indicated that the issues of entitlement to service connection for hemorrhoids and a left shoulder scar have been withdrawn.  Accordingly, the Board does not have jurisdiction to review these particular issues on appeal, and they are dismissed.  

The issues of entitlement to service connection for left hand middle finger disability, entitlement to service connection for a back disability, and entitlement to service connection for an acquired psychiatric disorder to include PTSD remain on appeal.  


ORDER

The appeal on the issue of entitlement to service connection for hemorrhoids is dismissed.

The appeal on the issue of entitlement to service connection for a left shoulder scar is dismissed.

REMAND

A remand is required for additional development.  

Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159 (c) (2017).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (c)(2) (2017).  "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A March 29, 2011 letter from the Social Security Administration (SSA) shows that the Veteran was receiving disability benefits from SSA.  As these identified SSA records may be relevant to all the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain updated copies of the Veteran's VA treatment records and any private medical records, and associate them with the claims folder.

2.  Appropriate attempts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. 

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3.  After completing the above, and any other necessary development, the claims remaining on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If any benefits sought are not granted, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran must then afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


